DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response After Final dated March 1, 2022.  Claims 1-20 are presently pending and are presented for examination.

Reason for allowance

Independent claims 1, 10 and 18 are allowed for the foregoing reasons.

The features of generating a bid including a time and estimated power required to deliver the second item, when considered in view of other claim features renders the claims novel and non-obvious in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669